DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the “closest” prior art Tutin et al. (CA 2771321 A1; hereinafter Tutin) and Hampson et al. (WO 2017/072186 A1, as filed in IDS 11/25/2019; hereinafter Hampson). 
Tutin discloses a binder composition comprising an aqueous mixture of Maillard reactants (Tutin, claims 1 and 5; [0057]) (i.e., aqueous bonding composition), wherein the mixture of Maillard reactants comprises at least one polycarboxylic acid, at least one of ammonia, and at least one carbohydrate source (Tutin, claim 3; [0040]; [0050]-[0051]),
wherein the mixture of Maillard reactants can include a partially reacted mixture of a source of a carbohydrate and an amine reactant (i.e., comprises modified saccharide) (Tutin, [0040]; [0052]);
wherein if a hexose serves as the carbohydrate source, or is used in combination with other reducing sugars and/or a polysaccharide, aldohexose sugars, such as glucose, and ketohexose sugars such as fructose can be utilized (Tutin, [0043]), and wherein if a polysaccharide serves as the carbohydrate source, or is used in combination with monosaccharides, then sucrose can be utilized (Tutin, [0043]) (i.e., carbohydrate source selected from sucrose, glucose, fructose, and mixtures thereof);
and wherein an example of the mixture of Maillard reactants includes a mixture of aqueous ammonia, citric acid, and dextrose (glucose) (Tutin, [0051]).
	
However, Tutin does not disclose or suggest (b) a peroxide, and wherein the modified saccharide (i) is linear in structure, (ii) comprises aldehyde group or carbonyl group, and (iii) has a higher weight average molecular weight than the (a) saccharide. 

Hampson discloses an aqueous curable binder composition comprising a carbohydrate compound, a first cross linker and a second cross linker, and possibly a free radical initiator (Hampson, page 2, lines 13-16), 
wherein the crosslinker capable of undergoing radical polymerization may be selected from polycarboxylic acid (Hampson, page 3, lines 28-29);
wherein the binder composition may already comprise some reaction product resulting from the cross-linking between carbohydrate compound and cross linkers (i.e., modified saccharide) (Hampson, page 2, lines 16-18);
wherein the carbohydrate compound is selected from monosaccharide and/or polysaccharide (Hampson, page 2, lines 23-24), wherein most common saccharide units comprise 5 or 6 carbon atoms and they may be reducing sugars (in the aldose or ketose form) (Hampson, page 2, lines 25-27);
 and wherein the composition may further comprise one or more free radical initiator (Hampson, page 3, lines 32-33), wherein the free radical initiators may include inorganic peroxides, organic peroxides, and/or mixtures thereof (Hampson, page 7, lines 24-25).
It would have been obvious to one of ordinary skill in the art that the reaction product (i.e., modified saccharide) would have a higher weight average molecular weight than the carbohydrate (i.e., the (a) saccharide), as presently claimed, because the reaction product results from the cross-linking between carbohydrate compound and cross linkers (Hampson, page 2, lines 16-18).

However, Hampson does not disclose or suggest (a) a saccharide selected from the group consisting of sucrose, glucose, fructose, and mixtures thereof, (c) ammonia, and wherein the modified saccharide (i) is linear in structure and (ii) comprises aldehyde group or carbonyl group. 

Further, even if Hampson was to combine with Tutin, Tutin in view of Hampson would not teach presently claimed invention. Specifically, Tutin in view of Hampson explicitly teaches the copolymerization or crosslinking reaction between the carbohydrate compound and the carboxyl functional compound (Hampson, page 11, lines 27-30; page 13, lines 5-11), 
and subsequently the cross-linking of carbohydrate compound by radical polymerization with a second cross linker added together with radical initiator to generate the desired cross-linked material (Hampson, page 11, lines 30-34; page 13, lines 11-15);
wherein the carbohydrate compound is selected from monosaccharide and/or polysaccharide (Hampson, page 2, lines 23-24), such as glucose, fructose, sucrose, and combinations thereof (Tutin, [0043]).
Therefore, it would not be obvious for one of ordinary skill in the art to add the radical initiator to initiate a radical polymerization, to form linear in structure, before having any crosslinking reaction in Tutin in view of Hampson. 
Thus, it is clear that Tutin and Hampson, either alone or in combination, do not disclose or suggest the present invention. 

	In light of the above, the present claims 1 and 3-5 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732